EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT State of Name of Subsidiary Organization 1227/1229 Management LLC Delaware 1290 Management II, LLC Delaware 148 Spring Street, LLC Delaware 14th Street Acquisition LLC Delaware 150 East 58th Street, L.L.C. New York 150 Spring Street LLC Delaware 1740 Broadway Associates L.P. Delaware 201 East 66th Street LLC New York th Street Developer LLC Delaware 29 West 57th Street Owner LLC Delaware 305 Bleecker Street LLC Delaware 31 West 57th Street Owner LLC Delaware 330 Madison Company LLC New York 350 North Orleans, L.L.C. Delaware 4 USS Member LLC Delaware 40 East 14 Realty Associates General Partnership New York 40 East 14 Realty Associates, L.L.C. New York 40 Fulton Street LLC New York 401 Commercial Son II LLC Delaware 401 Commercial Son, LLC New York 401 Commercial, L.P. New York 401 General Partner, L.L.C. New York 401 Hotel General Partner, L.L.C. New York 401 Hotel REIT, LLC Delaware 401 Hotel TRS, Inc. Delaware 401 Hotel, L.P. New York 426 Washington Street Hotel Owner LLC Delaware 426 Washington Street Office Owner LLC Delaware 426 Washington Street Owner II LLC Delaware 426 Washington Street Owner LLC Delaware 426 Washington Street Parking Owner LLC Delaware 426 Washington Street Residential Owner LLC Delaware 426 Washington Street Retail Owner LLC Delaware 480-486 Broadway, LLC Delaware 480-486 JV, LLC New York 488 Eighth Avenue Owner LLC Delaware 49 West 57th Street Owner LLC Delaware 527 West Kinzie LLC Delaware oldings LLC Delaware 689 Fifth Avenue LLC New York 7 West 34th Street LLC New York 713-715 Sunrise LLC Delaware 715 Lexington Avenue LLC New York 770 Broadway Company LLC New York 770 Broadway Mezzanine LLC Delaware 770 Broadway Owner LLC Delaware 1 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization 825 Seventh Avenue Holding Corporation New York 825 Seventh Avenue Holding L.L.C. New York 85 Tenth Junior Mezz LLC Delaware 85 Tenth Senior Mezz LLC Delaware 866 U.N. Plaza Associates LLC New York 888 Seventh Avenue LLC Delaware 909 Third Avenue Assignee LLC New York 909 Third Company, L.P. New York 909 Third GP, LLC Delaware 968 Third Avenue LLC New York 968 Third, L.L.C. New York Ackerly Trading Corp. Foreign Alexander's, Inc. New York Allentown VF L.L.C. Pennsylvania Altius Management Advisors Pvt. Ltd. Foreign Amherst II VF L.L.C. New York Amherst VF L.L.C. New York Arbor Property, L.P. Delaware Arna-Eads, Inc. Delaware Arna-Fern, Inc. Delaware Atlantic City Holding L.L.C. New Jersey BDC Special Member LLC Delaware Bengal Intelligent Parks Pvt. Ltd. Foreign Bensalem Holding Company, L.L.C. Pennsylvania Bensalem Holding Company, L.P. Pennsylvania Bensalem VF, L.L.C. Pennsylvania Bethlehem Holding Company, L.L.C. Pennsylvania Bethlehem Holding Company, L.P. Pennsylvania Bethlehem Properties Holding Company, L.L.C. Pennsylvania Bethlehem Properties Holding Company, L.P. Pennsylvania Bethlehem VF, L.L.C. Pennsylvania Bethlehem VF, L.P. Pennsylvania BIP Developers Pvt. Ltd. Foreign BIP Estates Pvt. Ltd. Foreign Bordentown II VF, L.L.C. New Jersey Bordentown VF, L.L.C. New Jersey Boston Design Center LLC Delaware Boulevard Services Pvt. Ltd. Foreign Bowen Building, L.P. Delaware Bricktown VF L.L.C. New Jersey Bridgeland Warehouses L.L.C. New Jersey Brixton Holdings Limited Foreign Building Maintenance Service LLC Delaware Canadian Craft Show LTD. Canada CESC 1101 17th Street L.L.C. Delaware CESC 1101 17th Street Limited Partnership Maryland CESC 1101 17th Street Manager L.L.C. Delaware 2 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization CESC 1140 Connecticut Avenue L.L.C. Delaware CESC 1140 Connecticut Avenue Limited Partnership District of Columbia CESC 1140 Connecticut Avenue Manager L.L.C. Delaware CESC 1150 17th Street L.L.C. Delaware CESC 1150 17th Street Limited Partnership District of Columbia CESC 1150 17th Street Manager L.L.C. Delaware CESC 1treet L.L.C. Delaware CESC 1750 Pennsylvania Avenue L.L.C. Delaware CESC 2treet L.L.C. Delaware CESC Commerce Executive Park L.L.C. Delaware CESC Crystal Square Four L.L.C. Delaware CESC Crystal/Rosslyn L.L.C. Delaware CESC District Holdings L.L.C. Delaware CESC Downtown Member L.L.C. Delaware CESC Engineering TRS Inc. Delaware CESC Fairfax Square Manager L.L.C. Delaware CESC Gateway Four L.L.C. Virginia CESC Gateway One L.L.C. Delaware CESC Gateway Two Limited Partnership Virginia CESC Gateway Two Manager L.L.C. Virginia CESC Gateway/Square L.L.C. Delaware CESC Gateway/Square Member L.L.C. Delaware CESC H Street L.L.C. Delaware CESC Mall L.L.C. Virginia CESC Mall Land, L.L.C. Delaware CESC One Courthouse Plaza Holdings, LLC Delaware CESC One Courthouse Plaza L.L.C. Delaware CESC One Democracy Plaza L.P. Maryland CESC One Democracy Plaza Manager LLC Delaware CESC Park Five Land L.L.C. Delaware CESC Park Five Manager L.L.C. Virginia CESC Park Four Land L.L.C. Delaware CESC Park Four Manager L.L.C. Virginia CESC Park One Land L.L.C. Delaware CESC Park One Manager L.L.C. Delaware CESC Park Three Land L.L.C. Delaware CESC Park Three Manager L.L.C. Virginia CESC Park Two L.L.C. Delaware CESC Park Two Land L.L.C. Delaware CESC Park Two Manager L.L.C. Virginia CESC Plaza Five Limited Partnership Virginia CESC Plaza Limited Partnership Virginia CESC Plaza Manager, L.L.C. Virginia CESC Plaza Parking L.L.C. Delaware CESC Realty Park Five L.L.C. Virginia CESC Realty Park Three L.L.C. Virginia CESC Reston Executive Center L.L.C. Delaware 3 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization CESC Skyline LLC Delaware CESC Square Four L.L.C. Virginia CESC Square Four Land L.L.C. Delaware CESC Square L.L.C. Virginia CESC Square Land L.L.C. Delaware CESC TRS, Inc. Delaware CESC Two Courthouse Plaza Limited Partnership Virginia CESC Two Courthouse Plaza Manager, L.L.C. Delaware CESC Tysons Dulles Plaza, L.L.C. Delaware CESC Water Park L.L.C. Virginia Charles E. Smith Commercial Realty, L.P. Delaware Cherry Hill VF L.L.C. New Jersey Chicopee Holding L.L.C. Massachusetts Cinderella Homes Pvt. Ltd. Foreign Cleveland MMCC L.L.C Delaware Commerce Executive Park Association of Co-Owners Virginia Conrans VF L.L.C. New Jersey Cumberland Holding L.L.C. New Jersey Darby Development LLC Delaware Delran VF L.L.C. New Jersey Design Center Owner (D.C.), L.L.C. Delaware Dover VF L.L.C. New Jersey DSAC L.L.C. Texas Dundalk VF L.L.C. Maryland Durham Leasing II L.L.C. New Jersey Durham Leasing L.L.C. New Jersey East Brunswick VF L.L.C. New Jersey Eatontown Monmouth Mall (Junior Mezz) LLC Delaware Eatontown Monmouth Mall (Senior Mezz) LLC Delaware Eatontown Monmouth Mall LLC Delaware Eleven Penn Plaza LLC New York Everest Infrastructure Development Mauritius Limited Foreign Fairfax Square L.L.C Delaware Fairfax Square Partners Delaware Fifth Crystal Park Associates Limited Partnership Virginia First Crystal Park Associates Limited Partnership Virginia Foley Enterprises Inc. Foreign Fourth Crystal Park Associates Limited Partnership Virginia Franconia GP, L.L.C. Delaware Freeport VF L.L.C. New York Fuller Madison LLC New York Gallery Market Holding Company, L.L.C. Pennsylvania Gallery Market Holding Company, L.P. Pennsylvania Gallery Market Properties Holding Company, L.L.C. Pennsylvania Gallery Market Properties Holding Company, L.P. Pennsylvania Garfield Parcel L.L.C. New Jersey Glen Bernie VF LLC Maryland 4 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization Glenolden VF L.L.C. Pennsylvania Green Acres Mall, L.L.C. Delaware Guard Management Service Corp. New York Guilford Associates, L.L.C. Delaware H Street Building Corporation Delaware H Street Management, L.L.C. Delaware Hackensack VF L.L.C. New Jersey Hagerstown VF L.L.C. Maryland Hanover Holding L.L.C. New Jersey Hanover Industries L.L.C. New Jersey Hanover Leasing L.L.C. New Jersey Hanover Public Warehousing L.L.C. New Jersey Hanover VF L.L.C. New Jersey Harridge Trading Co., Inc. Foreign HBR Annapolis Properties, L.L.C. Delaware HBR Norfolk Properties, L.L.C. Delaware HBR Properties Pennsylvania LLC Delaware HBR Properties Roseville LLC Delaware HBR Properties, L.L.C. Delaware Henrietta Holding L.L.C. New York HWA Holdings LLC Delaware Industry Research Collective LLC Delaware International Biotech Park Ltd. Foreign Jersey City VF L.L.C. New Jersey Juggernaut Homes Pvt. Ltd. Foreign Kaempfer 1399 LLC Delaware Kanton Financial Corp. Foreign Kearny Holding VF L.L.C. New Jersey Kearny Leasing VF L.L.C. New Jersey Kilburn Holding Corp. Foreign Klayburn Investment Corp. Foreign L.A. Mart Properties L.L.C. Delaware Lancaster Leasing Company, L.L.C. Pennsylvania Lancaster Leasing Company, L.P. Pennsylvania Landthorp Enterprises L.L.C. Delaware LaSalle Hubbard L.L.C. Delaware Lawnside VF L.L.C. New Jersey Lewisville TC L.L.C. Texas Littleton Holding L.L.C. New Jersey Lodi II VF L.L.C. New Jersey Lodi VF L.L.C. New Jersey Lokeren Company Limited Foreign M 330 Associates L.P. New York M 393 Associates LLC New York Manalapan VF L.L.C. New Jersey Market Square - Furniture Plaza Inc. Delaware Market Square - Furniture Plaza L.P. Delaware 5 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization Market Square - Hamilton Market LP Delaware Market Square - Main Street L.P. Delaware Market Square Group LP Delaware Market Square Group Mezz L.P. Delaware Market Square Group Mezz LLC Delaware Market Square Group, Inc. Delaware Market Square II LLC Delaware Market Square L.P. Delaware Marlton VF L.L.C. New Jersey Marple Holding Company, L.L.C. Pennsylvania Marple Holding Company, L.P. Pennsylvania Mart Franchise Center, Inc. Illinois Mart Franchise Venture, L.L.C. Delaware Mart Parking II, LLC Delaware Mart Parking LLC Delaware Mart REIT, L.L.C. Delaware Mart Trade Show L.L.C. Delaware Menands VF L.L.C. New York Merchandise Mart Enterprises, Inc. (Canada) Canada Merchandise Mart First Mezzanine Borrower L.L.C. Delaware Merchandise Mart L.L.C. Delaware Merchandise Mart Properties, Inc. Delaware Merchandise Mart Second Mezzanine Borrower L.L.C. Delaware Merchandise Mart Third Mezzanine Borrower L.L.C. Delaware Mesquite TC L.L.C. Texas Middletown VF L.L.C. New Jersey MM 900 L.L.C. Delaware MMPI Cleveland Development L.L.C. Delaware MMPI Piers LLC Delaware MMPI Piers MTS L.L.C. Delaware MMPI Volta LLC Delaware MMPI/Highpoint Lease LLC Delaware Monmouth Mall LLC Delaware Montclair VF L.L.C. New Jersey Morris Plains Holding VF L.L.C. New Jersey Morris Plains Leasing VF L.L.C. New Jersey MTS-HP L.P. Delaware MTS-MM L.L.C. Delaware MW Hyde Park L.L.C. Delaware National Furniture Mart (NC) L.P. Delaware New Bridgeland Warehouse LLC Delaware New Hanover Holding LLC Delaware New Hanover Industries LLC Delaware New Hanover Leasing LLC Delaware New Hanover LLC Delaware New Hanover Public Warehousing LLC Delaware 6 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization New Hyde Park VF L.L.C. New York New Kaempfer 1501 LLC Delaware New Kaempfer Bowen LLC Delaware New Kaempfer IB LLC Delaware New Kaempfer Waterfront LLC Delaware New Landthorp Enterprises LLC Delaware New TG Hanover LLC Delaware New Towmed LLC Delaware New Vornado/Saddle Brook LLC Delaware New Woodbridge II, LLC New Jersey Newington VF L.L.C. Connecticut NFM Corp. Delaware NFM Partners L.P. Delaware Ninety Park Lender LLC New York Ninety Park Lender QRS, Inc. Delaware Ninety Park Manager LLC New York Ninety Park Property LLC New York North Bergen VF L.L.C. New Jersey North Plainfield VF L.L.C. New Jersey Office Acquisition Finance L.L.C. Delaware Office Center Owner (D.C.) L.L.C. Delaware One Penn Plaza LLC New York One Penn Plaza TRS, Inc. Delaware Orleans Hubbard LLC Delaware Palisades 14th Street L.L.C. Delaware Park Four Member LLC Delaware Park One Member L.L.C. Delaware Patson Vornado GP LLC Delaware Patson Vornado II LLC Delaware Patson Vornado LLC Delaware Penn Plaza Insurance Company, L.L.C. Delaware Philadelphia Holding Company, L.L.C. Pennsylvania Philadelphia Holding Company, L.P. Pennsylvania Philadelphia VF L.L.C. Pennsylvania Philadelphia VF L.P. Pennsylvania Pike Holding Company, L.L.C. Pennsylvania Pike Holding Company, L.P. Pennsylvania Pike VF L.L.C. Pennsylvania Pike VF L.P. Pennsylvania Powerspace & Services, Inc. New York Rahway Leasing L.L.C. New Jersey Realty Services Trustee Company Pvt. Ltd. Foreign RH 1227 25th Street LLC Delaware RH 1229-1231 25th Street LLC Delaware River House Corporation Delaware Rochester Holding L.L.C. New York Rockville Acquisition, LLC Delaware 7 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization RTR 340 Pine LLC Delaware RTR VW LLC Delaware Shelborn Enterprises Inc. Foreign Shenandoah DC Holding, LLC Delaware SMB Administration LLC Delaware SMB Tenant Services LLC Delaware SO Hudson 555 Management, Inc. California SO Hudson Westside I Corp. Delaware South Capitol, L.L.C. Delaware Springfield Member VF L.L.C. Delaware Springfield VF L.L.C. Massachusetts Stockdale Enterprises Inc. Foreign Stonebay Enterprises Inc. Foreign T53 Condominium, L.L.C. New York T.G. Hanover L.L.C. New Jersey TCG Developments India Pvt. Ltd. Foreign TCG Real Estate Investment Management Company Pvt. Ltd. Foreign TCG Software Parks Pvt. Ltd. Foreign TCG Urban Infrastructure Holdings Ltd. Foreign Techna Infrastructure Pvt. Ltd. Foreign TGSI L.L.C Maryland The Palisades A/V Company, L.L.C. New Jersey The Park Laurel Condominium New York The Second Rochester Holding L.L.C. New York Thebes I LLC Delaware Third Crystal Park Associates Limited Partnership Virginia Totowa VF L.L.C. New Jersey Towmed Housing L.L.C. Delaware Towmed Intermediate L.L.C. Delaware Towson VF L.L.C. Maryland Trees Acquisition Subsidiary, Inc. Delaware Turnersville VF L.L.C. New Jersey Two Guys From Harrison Holding Company L.L.C. Pennsylvania Two Guys From Harrison Holding Company L.P. Pennsylvania Two Guys from Harrison N.Y. (DE), L.L.C. Delaware Two Guys From Harrison N.Y. L.L.C. New York Two Guys Mass. LLC Massachusetts Two Guys-Connecticut Holding L.L.C. Connecticut Two Park Company New York Two Penn Plaza REIT, Inc. New York UBI Management, L.L.C. Delaware Union Square East, L.L.C. New York Union VF L.L.C. New Jersey Universal Building North, Inc. Delaware Universal Building, Inc. Delaware Upper Moreland Holding Company, L.L.C. Pennsylvania Upper Moreland Holding Company, L.P. Pennsylvania 8 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization Upper Moreland VF, L.L.C. Pennsylvania VBL Company, L.L.C. New York VCP IM L.L.C. Delaware VCP LP L.L.C. Delaware VFC Connecticut Holding, L.L.C. Delaware VFC Massachusetts Holding, L.L.C. Delaware VFC New Jersey Holding, L.L.C. Delaware VFC Pennsylvania Holding, L.L.C. Delaware VFC Pennsylvania Holding, L.P. Delaware Virgin Sign L.L.C. Delaware VNK L.L.C. Delaware VNO 100 West 33rd Street LLC Delaware VNO 1105 State Highway 36 LLC Delaware VNO 1227 25th Street LLC Delaware VNO 1229-1231 25th Street LLC Delaware VNO 155 Spring Street LLC Delaware VNO 1treet, L.L.C. Delaware VNO 1treet LLC Delaware VNO 195 North Bedford Road LLC Delaware VNO 211-217 Columbus Avenue LLC Delaware VNO 220 S. 20th Street LLC Delaware VNO 220 S. 20th Street Member LLC Delaware VNO 2445 Springfield Avenue LLC Delaware VNO 275 Sacramento Management, Inc. California VNO 3098 Long Beach Road LLC Delaware VNO 33 West 57th Street LLC Delaware VNO 350 Park LLC Delaware VNO 3ighway 9 LLC Delaware VNO 375 Mezz LLC Delaware VNO 386 West Broadway LLC Delaware VNO 387 West Broadway LLC Delaware VNO 426 Washington Street Developer LLC Delaware VNO 426 Washington Street JV LLC Delaware VNO 426 West Broadway Member, LLC Delaware VNO 426 West Broadway, LLC Delaware VNO 431 Seventh Avenue LLC Delaware VNO 435 Seventh Avenue LLC Delaware VNO 49 West 57th Street LLC Delaware VNO 63rd Street LLC New York VNO 6417 Loisdale Road LLC Delaware VNO 675 Paterson Avenue LLC Delaware VNO 7000 Hadley Road LLC Delaware VNO 839 New York Avenue LLC Delaware VNO laza TRS L.L.C. Delaware VNO 99-01 Queens Boulevard LLC Delaware VNO AP 195 N. Bedford Road LLC Delaware VNO Ashley House LLC Delaware 9 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization VNO Ashley House Member LLC Delaware VNO Brick LLC New Jersey VNO Broad Street LLC Delaware VNO Broome Street LLC Delaware VNO Bruckner Plaza Lender LLC Delaware VNO Bruckner Plaza LLC Delaware VNO Courthouse I LLC Delaware VNO Courthouse II LLC Delaware VNO Crystal City Marriott, Inc. Delaware VNO Crystal City Restaurant L.L.C. Delaware VNO Crystal City TRS, Inc. Delaware VNO Douglaston Plaza, L.L.C. Delaware VNO Eatontown Seamans Plaza LLC Delaware VNO Fulton Street Brooklyn LLC Delaware VNO GS/EOP Mezz L.L.C. Delaware VNO Harlem Park Developer LLC Delaware VNO HM Pool 1 LLC Delaware VNO HM Pool 2 LLC Delaware VNO Hotel L.L.C. Delaware VNO IF Delaware PI LLC Delaware VNO IF GP LLC Delaware VNO IF II, L.L.C. Delaware VNO IF LLC Delaware VNO IF PI LLC Delaware VNO Island Global LLC Delaware VNO James House Member LLC Delaware VNO James House, LLC Delaware VNO JCP LLC Delaware VNO LF 50 West 57th Street Holding LLC Delaware VNO LF 50 West 57th Street JV LLC Delaware VNO LF 50 West 57th Street LLC Delaware VNO LF 50 West 57th Street Management LLC Delaware VNO LNR Holdco, L.L.C. Delaware VNO LNR Mezzanine L.L.C. Delaware VNO MBS I LLC Delaware VNO MBS I BAI LLC Delaware VNO MBS I BI LLC Delaware VNO MBS I CI LLC Delaware VNO MBS I DI LLC Delaware VNO MBS I GI LLC Delaware VNO MBS I JI LLC Delaware VNO MBS I RI LLC Delaware VNO Morris Avenue GL LLC Delaware VNO Mundy Street LLC Delaware VNO Paterson Plank Road LLC Delaware VNO Patson 340 Pine LLC Delaware VNO Patson Cannery GP LLC Delaware 10 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization VNO Patson Cannery L.P. Delaware VNO Patson Geary, L.P. Delaware VNO Patson Investor LLC Delaware VNO Patson LLC Delaware VNO Patson Mt. Diablo A L.P. Delaware VNO Patson Sacramento L.P. Delaware VNO Patson Van Ness Holdings LLC Delaware VNO Patson Walnut Creek L.P. Delaware VNO Pentagon City LLC Delaware VNO Pentagon Plaza LLC Delaware VNO Potomac House LLC Delaware VNO Potomac House Member LLC Delaware VNO Pune Township LLC Delaware VNO Rockville, LLC Delaware VNO RTR AP, LLC Delaware VNO RTR WA LLC Delaware VNO Shoppes on Dean LLC Delaware VNO Shops on Lake LLC Delaware VNO SMOH LLC Delaware VNO South Capitol LLC Delaware VNO Surplus 2006 LLC Delaware VNO T-Hotel Loan LLC Delaware VNO TRU 20th Street LLC Delaware VNO TRU 20th Street South LLC Delaware VNO TRU 25 1/2 Road LLC Delaware VNO TRU Alewife Brook Pkwy. LLC Delaware VNO TRU Allstate Road LLC Delaware VNO TRU Baltimore Park L.P. Delaware VNO TRU Beckley Road LLC Delaware VNO TRU Bellis Fair Pkwy, LLC Delaware VNO TRU CA LLC Delaware VNO TRU Callahan Drive L.P. Delaware VNO TRU Cherry Avenue L.P. Delaware VNO TRU Coral Way LLC Delaware VNO TRU Dale Mabry LLC Delaware VNO TRU Eastman Avenue LLC Delaware VNO TRU Erie Blvd. LLC Delaware VNO TRU Frederica Street LLC Delaware VNO TRU Geary Street L.P. Delaware VNO TRU Georgia Avenue LLC Delaware VNO TRU Hickory Hollow L.P. Delaware VNO TRU Hilltop Drive L.P. Delaware VNO TRU Jericho Turnpike LLC Delaware VNO TRU Kennedy Road LLC Delaware VNO TRU Lafayette Street LLC Delaware VNO TRU Leesburg Pike LLC Delaware VNO TRU Mall Drive L.P. Delaware 11 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization VNO TRU MICH L.P. Delaware VNO TRU Military Road L.P. Delaware VNO TRU Olive Avenue L.P. Delaware VNO TRU PA LLC Delaware VNO TRU Park Drive LLC Delaware VNO TRU Princeton Road LLC Delaware VNO TRU Rand Road LLC Delaware VNO TRU Riverdale Road LLC Delaware VNO TRU Rolling Meadows Drive LLC Delaware VNO TRU Route 46 LLC Delaware VNO TRU Route 50 LLC Delaware VNO TRU Sam Rittenburg Blvd. LLC Delaware VNO TRU South Wadsworth Avenue LLC Delaware VNO TRU Torrence Avenue LLC Delaware VNO TRU TX LLC Delaware VNO TRU University Drive LLC Delaware VNO TRU Washington Blvd. LLC Delaware VNO TRU West Sunrise Hwy. LLC Delaware VNO VE LLC Delaware VNO-MM Mezzanine Lender LLC Delaware Vornado - KC License L.L.C. Delaware Vornado / Charles E. Smith L.P. Virginia Vornado / Charles E. Smith Management L.L.C. Virginia Vornado 122-124 Spring Street, LLC Delaware Vornado 1399 LLC Delaware Vornado 1540 Broadway LLC Delaware Vornado 1treet LLC Delaware Vornado 1740 Broadway LLC New York Vornado 20 Broad Acquisition LLC Delaware Vornado 220 Central Park South LLC Delaware Vornado 25W14 LLC Delaware Vornado 280 Park Mezz LLC Delaware Vornado 3treet LLC Delaware Vornado ezz LLC Delaware Vornado 330 West 34th Street L.L.C. New York Vornado 40 East 66th Street LLC Delaware Vornado 40 East 66th Street Member LLC Delaware Vornado 40 East 66th Street TRS LLC Delaware Vornado 401 Commercial LLC New York Vornado 447 South Broadway LLC Delaware Vornado 550-600 Mamaroneck L.P. New York Vornado 601 Madison Avenue, L.L.C. Delaware Vornado 620 Sixth Avenue L.L.C. Delaware Vornado 640 Fifth Avenue L.L.C. New York Vornado 677 Madison LLC Delaware Vornado 692 Broadway, L.L.C. Delaware Vornado 800 17th Street, LLC Delaware 12 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization Vornado 90 Park Avenue L.L.C. New York Vornado 90 Park Member L.L.C. Delaware Vornado 90 Park QRS, Inc. New York Vornado Acquisition Co. LLC Delaware Vornado Asset Protection Trust Grantee (TRS) L.L.C. Delaware Vornado Auto L.L.C. Delaware Vornado B&B L.L.C. New York Vornado BAP LLC Delaware Vornado Bergen East LLC Delaware Vornado Bergen Mall License II LLC Delaware Vornado Bergen Mall License LLC Delaware Vornado Bergen Mall LLC New Jersey Vornado Bevcon I LLC Delaware Vornado Beverly LLC Delaware Vornado Bowen GP LLC Delaware Vornado Bowen II LLC Delaware Vornado Bowen, LLC Delaware Vornado Broadway Mall LLC Delaware Vornado Burnside Plaza LLC Delaware Vornado Caguas GP, Inc. Delaware Vornado Caguas Holding, L.P. Delaware Vornado Caguas Holding, LLC Delaware Vornado Caguas L.L.C. Delaware Vornado Caguas L.P. Delaware Vornado CAPI L.L.C. Delaware Vornado Capital Partners, L.P. Delaware Vornado Capital Partners, G.P. LLC Delaware Vornado Catalinas GP, Inc. Delaware Vornado Catalinas Holding, L.P. Delaware Vornado Catalinas Holding, LLC Delaware Vornado Catalinas L.L.C. Delaware Vornado Catalinas L.P. Delaware Vornado CCA Gainesville, L.L.C. Delaware Vornado CESCR Gen-Par, LLC Delaware Vornado CESCR Holdings LLC Delaware Vornado CESCR II L.L.C. Delaware Vornado CESCR L.L.C. Delaware Vornado Cogen Holdings LLC Delaware Vornado Communications, LLC Delaware Vornado Condominium Management LLC New York Vornado Crystal City L.L.C. Delaware Vornado Crystal Park Loan, L.L.C. Delaware Vornado Dance Company LLC Delaware Vornado DC Holding LLC Delaware Vornado Drake Mezz LLC Delaware Vornado Dune LLC Delaware 13 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization Vornado EF Borrower LLC Delaware Vornado Eleven Penn Plaza LLC Delaware Vornado Equinox Loan LLC Delaware Vornado Everest Lender, L.L.C. Delaware Vornado Everest, L.L.C. Delaware Vornado Farley LLC Delaware Vornado Finance GP II L.L.C. Delaware Vornado Finance GP L.L.C. Delaware Vornado Finance II L.P. Delaware Vornado Finance L.P. Delaware Vornado Finance SPE, Inc. Delaware Vornado Forest Plaza L.L.C. Delaware Vornado Forest Plaza Member L.L.C. Delaware Vornado Fort Lee L.L.C. New Jersey Vornado Fortress LLC Delaware Vornado Georgetown Park LLC Delaware Vornado GM Loan II, L.L.C. Delaware Vornado Green Acres Acquisition L.L.C. Delaware Vornado Green Acres Delaware L.L.C. Delaware Vornado Green Acres Funding L.L.C. Delaware Vornado Green Acres Holdings L.L.C. Delaware Vornado Green Acres SPE Managing Member, Inc. Delaware Vornado Gun Hill Road LLC Delaware Vornado Harlem Park LLC Delaware Vornado Hinjewadi Township Private Limited Foreign Vornado HP B Note Holder LLC Delaware Vornado IB Holdings LLC Delaware Vornado India Lender LLC Delaware Vornado India Retail Management LLC Delaware Vornado Investment Corp. New York Vornado Investments L.L.C. Delaware Vornado KMS Holdings LLC Delaware Vornado KPI LLC Delaware Vornado Lending Corp. New Jersey Vornado Lending L.L.C. New Jersey Vornado Lodi Delaware Member, LLC Delaware Vornado Lodi Delaware, LLC Delaware Vornado Lodi L.L.C. New Jersey Vornado LXP, L.L.C. Delaware Vornado M 330 L.L.C. New York Vornado M 393 L.L.C. New York Vornado Mamaroneck L.L.C. New York Vornado Management Corp. New Jersey Vornado Manhattan House Mortgage LLC Delaware Vornado Mauritius Advisors LLC Delaware Vornado Mauritius II LLC Delaware Vornado Maywood License LLC Delaware 14 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization Vornado Monmouth Mall, L.L.C. New Jersey Vornado Montehiedra Acquisition L.P. Delaware Vornado Montehiedra Acquisition LLC Delaware Vornado Montehiedra Holding II L.P. Delaware Vornado Montehiedra Holding L.P. Delaware Vornado Montehiedra Holding LLC Delaware Vornado Montehiedra Inc. Delaware Vornado Montehiedra Lender LLC Delaware Vornado Montehiedra OP L.P. Delaware Vornado Montehiedra OP LLC Delaware Vornado Montehiedra Out Parcel LLC Delaware Vornado New York RR One L.L.C. New York Vornado Newkirk Advisory LLC Delaware Vornado Newkirk L.L.C. Delaware Vornado NK Loan L.L.C. Massachusetts Vornado North Bergen Tonelle Plaza LLC Delaware Vornado Office Inc. New York Vornado Office Management LLC New York Vornado One Penn Cogen LLC Delaware Vornado Realty L.L.C. Delaware Vornado Records 2006, L.L.C. Delaware Vornado Retail Management LLC Delaware Vornado Rockaway L.L.C. New Jersey Vornado Rockville, LLC Delaware Vornado Roney Palace Loan LLC Delaware Vornado Rosslyn LLC Delaware Vornado RTR DC LLC Delaware Vornado RTR Urban Development LLC Delaware Vornado RTR Urban Development TMP LLC Delaware Vornado RTR, Inc. Delaware Vornado San Jose LLC Delaware Vornado Savanna LLC Delaware Vornado Savanna SM LLC Delaware Vornado SB 1 L.P. Delaware Vornado SB 10 L.P. Delaware Vornado SB 11 L.P. Delaware Vornado SB 12 L.P. Delaware Vornado SB 14 L.P. Delaware Vornado SB 17 L.P. Delaware Vornado SB 19 L.P. Delaware Vornado SB 2 L.P. Delaware Vornado SB 21 L.P. Delaware Vornado SB 22 L.P. Delaware Vornado SB 24 L.P. Delaware Vornado SB 25 L.P. Delaware Vornado SB 3 L.P. Delaware Vornado SB 4 L.P. Delaware 15 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization Vornado SB 5 L.P. Delaware Vornado SB 7 L.P. Delaware Vornado SB 8 L.P. Delaware Vornado SB 9 L.P. Delaware Vornado SB LLC Delaware Vornado SC Properties II LLC Delaware Vornado SC Properties LLC Delaware Vornado Sheffield Mezz Loan LLC Delaware Vornado Shenandoah Holdings LLC Delaware Vornado Sign LLC Delaware Vornado South Hills, LLC Delaware Vornado Springfield Mall LLC Delaware Vornado Springfield Mall Manager LLC Delaware Vornado Square Mile LLC Delaware Vornado Suffolk LLC Delaware Vornado Thompson LLC Delaware Vornado Title L.L.C. Delaware Vornado TOA-Baja II LLC Delaware Vornado TOA-Baja LLC Delaware Vornado Toys Bridge LLC Delaware Vornado Truck LLC Delaware Vornado TSQ LLC Delaware Vornado Two Penn Plaza L.L.C. New York Vornado Two Penn Property L.L.C. Delaware Vornado Vegas Blvd Debt LLC Delaware Vornado Vegas Blvd Equity LLC Delaware Vornado Warner Acquisition LLC Delaware Vornado Warner GP LLC Delaware Vornado Warner LLC Delaware Vornado Wasserman Fund Owner LLC Delaware Vornado Waterfront Holdings LLC Delaware Vornado West Babylon LLC Delaware Vornado Westbury Retail II LLC Delaware Vornado Westbury Retail LLC Delaware VRT Development Rights LLC New York VRT Massachusetts Holding L.L.C. Delaware VRT New Jersey Holding L.L.C. Delaware VSP G.P. New York VSPS I LLC Delaware VSPS LLC Delaware Warner Investments, L.P. Delaware Washington CESC TRS, Inc. Delaware Washington Design Center L.L.C. Delaware Washington Design Center Subsidiary L.L.C. Delaware Washington Mart SPE LLC Delaware 16 EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF REGISTRANT - continued State of Name of Subsidiary Organization Washington Mart TRS, Inc. Delaware Washington Office Center L.L.C. Delaware Wasserman Vornado Strategic Real Estate Fund LLC Delaware Watchung VF L.L.C. New Jersey Waterbury VF L.L.C. Connecticut Wayne VF L.L.C. New Jersey Wells Kinzie L.L.C. Delaware West 57th Street Holding LLC Delaware West 57th Street JV LLC Delaware West 57th Street Management LLC Delaware West End 25 Developer LLC Delaware West Windsor Holding Corporation New Jersey West Windsor Holding L.L.C. New Jersey Woodbridge VF, L.L.C. New Jersey WREC Columbus Ave L.L.C. Delaware WREC Hyde Park L.L.C. Delaware WREC Lido L.L.C. Delaware WREC Lido Venture L.L.C. Delaware WREC Quadrille L.L.C. Delaware WREC San Pasqual L.L.C. Delaware York Holding Company, L.L.C. Pennsylvania York Holding Company, L.P. Pennsylvania York VF L.L.C. Pennsylvania 17
